


Exhibit 10.1


THE E. W. SCRIPPS COMPANY
EXECUTIVE SEVERANCE PLAN
(Amended and Restated as of February 23, 2015)


1.    Introduction.


(a)    Establishment and Purpose of Plan. As of the Effective Date (as defined
below), The E. W. Scripps Company established The E. W. Scripps Company
Executive Severance Plan. The Plan is designed to provide severance protection
to certain employees of the Company and its Subsidiaries who are expected to
make substantial contributions to the success of the Company and thereby provide
for stability and continuity of management. Subject to Section 1(b), the
benefits provided under this Plan shall be available to all Employees who, at or
after the Effective Date, meet the eligibility requirements of Section 3. On May
19, 2009 the plan was amended and restated. On February 23, 2015, the Plan was
again amended and restated in its entirety, as set forth herein.


(b)    Transfer of Certain Participants to Journal Media Group, Inc. Executive
Severance Plan. In accordance with the terms and conditions of the Employee
Matters Agreement, effective as of the Distribution Time, each Former Scripps
Executive Severance Plan Participant shall cease to participate in the Plan (and
shall have no further rights under the Plan), and effective as of the Newspaper
Merger Effective Time (or effective as of the Transition Period End Date, as
applicable with respect to Transition Period Services Providers who become
Former Scripps Executive Severance Plan Participants after the Newspaper Merger
Effective Time), each Former Scripps Executive Severance Plan Participant shall
become a participant in the Journal Media Group, Inc. Executive Severance Plan.
2.    Definitions. Capitalized terms that are not defined in this Section 2
shall have the meaning set forth in the Employee Matters Agreement or Master
Transaction Agreement, as applicable. For purposes of the Plan, the following
terms have the meanings set forth below:


“Accrued Rights” has the meaning given that term in Section 4(a) hereof.


“Annual Base Salary” means a Participant’s annual base salary at the rate in
effect immediately prior to Separation from Service.


“Cause” means: (a) embezzlement, fraud or other conduct that would constitute a
felony (other than traffic-related citations); (b) willful unauthorized
disclosure of confidential information; (c) gross misconduct or gross neglect in
the performance of a Participant’s duties; (d) willful failure to cooperate with
a bona fide internal investigation or investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other material
reasonably known to be relevant to such an investigation, or the willful
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (e) willful and material violation of the
Company’s






--------------------------------------------------------------------------------



written conduct policies, including but not limited to the Company’s Employment
Handbook and Ethics Code. The Company will give a Participant written notice
prior to termination of employment pursuant to sub-paragraphs (c), (d) or (e) of
the foregoing, setting forth the nature of any alleged failure, breach or
refusal in reasonable detail and the conduct required to cure. Except for a
failure, breach or refusal which, by its nature, cannot reasonably be expected
to be cured, a Participant shall have 20 business days from the giving of such
notice within which to cure any failure, breach or refusal under sub-paragraphs
(c), (d) or (e) of the foregoing; provided, however, that, if the Company
reasonably expects irreparable injury from a delay of 20 business days, the
Company may give a Participant notice of such shorter period within which to
cure as is reasonable under the circumstances.


“COBRA” has the meaning given that term in Section 4(b) hereof.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Committee” means the Compensation Committee of the Board of Directors of the
Company.


“Company” means The E. W. Scripps Company and any successor to its business or
assets, by operation of law or otherwise.


“Disability” shall be defined by reference to the Company employee long-term
disability plan covering the Participant.
    
“Effective Date” means July 1, 2008.


“Employee” means a full-time salaried employee of the Company or its
Subsidiaries.


“Employee Matters Agreement” means the Employee Matters Agreement, by and among
The E.W. Scripps Company, Desk Spinco, Inc., Desk NP Operating, LLC, Journal
Communications, Inc., Boat Spinco, Inc., and Boat NP Newco, Inc., dated as of
July 30, 2014.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Master Transaction Agreement” means the Master Transaction Agreement, by and
among The E. W. Scripps Company, Scripps Media, Inc., Desk Spinco, Inc., Desk NP
Operating, LLC, Desk NP Merger Co., Desk BC Merger, LLC, Journal Communications,
Inc., Boat Spinco, Inc., Boat NP Merger Co., and Boat NP Newco, Inc., dated as
of July 30, 2014.


“Participant” means an Employee who meets the eligibility requirements of
Section 3 hereof. For purposes of clarity, no Former Scripps Executive Severance
Plan Participant shall be treated as a Participant for purposes of the Plan
after the Distribution Time (or after the Transition Period End Date, as
applicable with respect to a Transition Period Services Provider who becomes a
Former Scripps Executive Severance Plan Participant after the Newspaper Merger
Effective Time).



2

--------------------------------------------------------------------------------



“Participation Agreement” means an agreement between the Company and each
Employee that must be executed as a condition of the Participant’s eligibility
for this Plan, in the form attached as Exhibit A.


“Plan” means The E. W. Scripps Company Executive Severance Plan as set forth
herein and as from time to time in effect.


“Pro-Rated Annual Incentive” has the meaning given that term in Section 4(b)
hereof.


“Release” has the meaning given that term in Section 5 hereof.


“Section 409A” means Section 409A of the Code and any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.


“Separation from Service” means a Participant’s separation from service from the
Company and its Subsidiaries within the meaning of Section 409A.


“Severance Multiple” means, with respect to a Participant, the severance
multiple set forth in his or her Participation Agreement.


“Subsidiary” means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Company has a direct or indirect
ownership or other equity interest.


“Target Annual Incentive” means the amount of cash compensation that would be
payable to the Participant under the annual incentive plan applicable to the
Participant for the performance period during which the Termination Date occurs,
computed assuming that the “target” level of performance has been achieved.


“Termination Date” means the date on which a Participant has a Separation from
Service.


3.     Eligibility.


(a)    Participation. Each person who is an Employee, who is designated by the
Committee to be a Participant in this Plan, and who has executed a Participation
Agreement, shall be a Participant commencing on the date such Participant
executes and returns the Participation Agreement to the Company pursuant to the
instructions provided therein. In lieu of expressly designating Employees for
participation in the Plan, the Committee may establish eligibility criteria
providing for participation of all Employees who satisfy such criteria.
Notwithstanding the foregoing, an Employee who is subject to an employment
agreement with the Company or a Subsidiary shall not be eligible to participate
in the Plan.



3

--------------------------------------------------------------------------------



(b)    Duration of Participation. A Participant shall cease to be a Participant
and shall have no rights hereunder, without further action, when (i) he or she
ceases to be an Employee, unless such Participant is then entitled to a
severance payment as provided in Section 4 hereof, (ii) the Committee designates
a Participant to be ineligible to continue to participate in this Plan as a
result of a change in the Participant’s job title or duties, or for any other
reason, (iii) he or she becomes a participant in the Journal Media Group, Inc.
Executive Severance Plan, as provided in Section 1(b) above, or (iv) the Plan
terminates in accordance with Section 15 hereof. A Participant entitled to a
severance payment under Section 4 shall remain a Participant in this Plan until
the full amount of the severance payment has been paid to the Participant.


(c)     Employment Rights. Participation in the Plan does not alter the status
of a Participant as an at-will employee, and nothing in the Plan will reduce or
eliminate the right of the Company and its Subsidiaries to terminate a
Participant’s employment at any time for any reason or the right of a
Participant to resign at any time for any reason.


4.     Termination of Employment.


(a)     Termination by the Company for Cause; Voluntary Resignation by the
Participant. If a Participant’s employment is terminated either by the Company
or its Subsidiaries for Cause or by resignation of the Participant for any
reason or no reason, the Participant will not be entitled to any compensation or
benefits under the Plan other than the sum of (i) the portion of the
Participant’s base salary earned through the Termination Date, to the extent not
theretofore paid; (ii) the amount of any incentive compensation under the annual
incentive plan applicable to the Participant that has been earned by the
Participant for a completed performance period preceding the Termination Date,
but has not yet been paid to the Participant; and (iii) any accrued paid
vacation, sick leave, sabbatical, holiday and other paid-time off to the extent
not theretofore paid (the sum of the amounts described in clauses (i), (ii) and
(iii) shall be hereinafter referred to as the “Accrued Rights”). The Accrued
Rights will be paid to the Participant in a single lump sum within 30 calendar
days after the Participant’s Termination Date (but in no event later than March
15 of the calendar year immediately following the year in which the amounts are
earned), or as otherwise may be provided in a valid deferral election made
pursuant to the terms of the Company’s deferred compensation plan.


(b)     Termination by the Company without Cause. If a Participant’s employment
with the Company and its Subsidiaries is terminated without Cause, and for
reasons other than death or Disability, then the Participant will be entitled to
receive the following payments:


(i)    Accrued Rights. The Accrued Rights, payable in a single lump sum within
30 calendar days after the Participant’s Termination Date (but in no event later
than March 15 of the calendar year immediately following the year in which the
amounts are earned).
  
(ii)    Pro-Rated Annual Incentive. A lump sum payment equal to the annual
incentive that would have been payable under the annual incentive plan covering
the Participant for the performance period during which the Termination Date
occurs if the Participant had remained employed for the entire period, based on
actual performance during the entire performance period

4

--------------------------------------------------------------------------------



and without regard to any discretionary adjustments that have the effect of
reducing the amount of the annual incentive (other than discretionary
adjustments applicable to all similarly-situated executives who did not
terminate employment), pro-rated for the portion of the performance period
through the Termination Date (the “Pro-Rated Annual Incentive”). Such payment
shall be made at the same time that payments are made to other participants in
the annual incentive plan for that performance period and shall be in lieu of
any annual incentive that the Participant would have otherwise been entitled to
receive under the terms of the annual incentive plan covering the Participant
for the performance period during which the Termination Date occurs.


(iii)    Severance Payment. Subject to Section 5 hereof, a lump sum payment
equal to the product of (A) the sum of the Participant’s Annual Base Salary and
Target Annual Incentive, multiplied by (B) the Participant’s Severance Multiple,
payable within 20 calendar days after the Release described in Section 5 becomes
effective and irrevocable in accordance with its terms.


(iv)    Health Care Coverage. Subject to Section 5 hereof, an amount equal to
the product of (A) twelve, multiplied by (B) the monthly cost payable by the
Participant, as measured as of his or her Termination Date, to obtain coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for the
Participant and, if applicable, his or her spouse and eligible dependents under
the Company’s employee group health plan at the level in effect on such
Termination Date. Such amount shall be payable in equal monthly installments for
a period of one year, with the first installment payable within 20 calendar days
after the Release described in Section 5 becomes effective and irrevocable in
accordance with its terms, and each remaining monthly installment payable on the
first payroll date of each calendar month thereafter until paid in full. Such
amount shall be payable whether or not the Participant and his or her spouse and
eligible dependents elect to continue medical care coverage under the Company’s
group health care plans under COBRA. Notwithstanding the foregoing, if the
Participant becomes re-employed with another employer and is eligible to receive
substantially equivalent health benefits under another employer-provided plan,
then the Company’s payment obligations and the Participant’s right to the
premium payments as described in this Section 4(b)(iv) shall cease.


(v)    Equity Awards. Subject to Section 5 hereof, all outstanding and unvested
equity awards of the Company granted to the Participant shall become immediately
vested and exercisable; provided that, any such awards with respect to which the
number of shares underlying the award depends upon performance shall vest as if
the Participant had remained employed for the entire applicable performance
period, determined based upon actual performance during the entire performance
period, and shall become payable at the same time that the applicable awards are
payable to other active-employee participants for that performance period. In
addition, and subject to Section 5 hereof, all outstanding and vested Company
stock options (including those that vest pursuant to the operation of the
immediately preceding sentence) will remain exercisable for the full duration of
their term.


(c)    Death or Disability. In the event of the termination of a Participant’s
employment with the Company and its Subsidiaries at any time as a result of
death or Disability, the Participant will be entitled to receive the following
payments:

5

--------------------------------------------------------------------------------





(i)    Accrued Rights. The Accrued Rights, payable in a single lump sum within
60 calendar days after the Participant’s Termination Date (but in no event later
than March 15 of the calendar year immediately following the year in which the
amounts are earned).


(ii)    Pro-Rated Annual Incentive. A Pro-Rated Annual Incentive, payable at the
same time that payments are made to other participants in the annual incentive
plan covering the participant for the performance period in which the
Termination Date occurs. Such payment shall be in lieu of any annual incentive
that the Participant would have otherwise been entitled to receive under the
terms of the annual incentive plan covering the Participant for the performance
period during which the Termination Date occurs.


(iii)    Annual Base Salary. Subject to Section 5 hereof, a lump sum payment
equal to the Participant’s Annual Base Salary, payable in a single lump sum
within 60 calendar days after the Participant’s Termination Date (which payment
shall serve as an offset to any salary continuation benefits provided under the
applicable Company employee long-term disability plan to the extent provided in
that plan).


5.    Release. The compensation and benefits to be provided under Sections
4(b)(iii), 4(b)(iv), 4(b)(v) and 4(c)(iii) hereof shall be provided only if the
Participant (or, in the case of death or Disability of the Participant, the
Participant’s legal representative, if applicable) timely executes and does not
timely revoke a release of claims on a form provided by the Company (the
“Release”). The Release must be signed by the Participant or his or her legal
representative, if applicable, and become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein), within 52 days after the Termination Date. If the
Participant fails to execute and furnish the Release, or if the Release
furnished by the Participant has not become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein) by the 52nd day after the Participant’s Termination Date, the
Participant will not be entitled to any payment or benefit under the Plan other
than the Accrued Rights and the Pro-Rated Annual Incentive. The Company’s
payment obligations and the Participant’s right to a severance benefits under
Sections 4(b)(iii), 4(b)(iv), 4(b)(v) and 4(c)(iii) hereof shall cease in the
event the Participant breaches the Participation Agreement or the Release. Any
such cessation of payment shall not reduce any monetary damages that may be
available to the Company as a result of such breach.


6.    No Mitigation. In no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan and such
amounts shall not be reduced whether or not the Participant obtains other
employment.


7.    Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or any
of its Subsidiaries or under any plan maintained by the Company or any of its
Subsidiaries in which the Participant participates or participated shall not be
modified or lessened in any way, but shall be payable or provided according to
the terms of

6

--------------------------------------------------------------------------------



the applicable plan or agreement. Notwithstanding the foregoing, any benefits
received by a Participant pursuant to this Plan shall be in lieu of any
severance benefits to which the Participant would otherwise be entitled under
any general severance policy or other severance plan maintained by the Company
for its management personnel (other than a stock option, restricted stock,
supplemental retirement, deferred compensation or similar plan or agreement
which may contain provisions operative on a termination of the Participant’s
employment or may incidentally refer to accelerated vesting or accelerated
payment upon a termination of employment). Any economic or other benefit to a
Participant under this Plan, other than the Accrued Rights, will not be taken
into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company and its Subsidiaries, unless provided otherwise
in any such plan.


8.    Administration. The Plan shall be administered by the Committee, which
shall be the plan administrator for purposes of ERISA. The Committee shall have
complete discretion to interpret where necessary all provisions of the Plan
(including, without limitation, by supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan), to make factual findings with respect to any issue arising under the
Plan, to determine the rights and status under the Plan of Participants or other
persons, to resolve questions (including factual questions) or disputes arising
under the Plan and to make any determinations with respect to the benefits
payable under the Plan and the persons entitled thereto as may be necessary for
the purposes of the Plan. Without limiting the generality of the foregoing, the
Committee is hereby granted the authority (a) to determine whether a particular
employee is a Participant, and (b) to determine if a person is entitled to
benefits hereunder and, if so, the amount and duration of such benefits. This
provision is included in the Plan for the express purpose of giving and granting
to the Committee the maximum discretionary authority possible under Firestone
Tire and Rubber Company v. Bruch, 489 U.S. 101 (1989). The Committee’s
determination of the rights of any person hereunder shall be final and binding
on all persons, subject only to the provisions of Section 9 hereof. The
Committee may delegate any of its administrative duties, including, without
limitation, duties with respect to the processing, review, investigation,
approval and payment of benefits, to a named administrator or administrators.


9.    Claims Procedure.


(a)    In General. Any person who thinks that he or she is entitled to receive a
benefit under the Plan shall make application in writing on the form and in the
manner prescribed by the Committee. If any claim for benefits filed by any
person under the Plan (the “claimant”) is denied in whole or in part, the
Committee shall issue a written notice of such adverse benefit determination to
the claimant. The notice shall be issued to the claimant within a reasonable
period of time but in no event later than 90 calendar days from the date the
claim for benefits was filed. The notice issued by the Committee shall be
written in a manner calculated to be understood by the claimant, and shall
include the following: (i) the specific reason or reasons for any adverse
benefit determination; (ii) the specific Plan provisions on which any adverse
benefit determination is based; (iii) a description of any further material or
information that is necessary for the claimant to perfect his or her claim and
an explanation of why the material or information is needed; and (iv) an
explanation of the Plan’s claim review procedure and time limits applicable to
the Plan’s claim

7

--------------------------------------------------------------------------------



review procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. The Committee shall comply with the additional
requirements prescribed by DOL Reg. 2560.503-1 for claims including a
determination of Disability.


(b)    Appeal. If the Committee denies a claim for benefits in whole or in part,
or the claim is otherwise deemed to have been denied, the claimant or his or her
duly authorized representative may submit to the Committee a written request for
review of the claim denial within 60 calendar days of the receipt of the notice
of adverse benefit determination, which request shall contain the following
information: (i) the date on which the claimant’s request was filed with the
Committee; provided, however, that the date on which the claimant’s request for
review was in fact filed with the Committee shall control in the event that the
date of the actual filing is later than the date stated by the claimant pursuant
to this paragraph (i); (ii) the specific portions of the adverse benefit
determination which the claimant requests the Committee to review; (iii) a
statement by the claimant setting forth the basis upon which he or she believes
the Committee should reverse the previous adverse benefit determination and
accept his or her claim as made; and (iv) any written material (offered as
exhibits) which the claimant desires the Committee to examine in its
consideration of his or her position as stated pursuant to paragraph (iii). The
claimant or his or her duly authorized representative may: (x) submit written
comments, documents, records and other information relating to the claim for
benefits, and (y) review pertinent documents, including, upon request in the
manner and form prescribed by the Committee and free of charge, be provided
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.


(c)    Review. The review by the Committee shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Committee shall furnish a
written decision on review not later than 60 calendar days after receipt of the
written request for review of the adverse benefit determination, unless special
circumstances require an extension of the time for processing the appeal. If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
commencement of the extension, and the Committee shall furnish a written
decision on review not later than 120 calendar days after receipt of the written
request for review of the adverse benefit determination. The decision on review
shall be in writing, shall be written in a manner calculated to be understood by
the claimant, and, in the case of an adverse benefit determination on review,
shall include (i) specific reasons for the adverse benefit determination, (ii)
references to the specific Plan provisions on which the decision is based, (iii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, (iv) a statement that
there is no voluntary appeal procedure offered by the Plan, and (v) a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review. The Committee shall comply
with the additional requirements prescribed by DOL Reg. 2560.503-1 for review of
claims including a determination of Disability.



8

--------------------------------------------------------------------------------



10.    Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Committee or the Company or its
Subsidiaries, in any case in accordance with the terms and conditions of the
Plan.


11.    Successors.


(a)    Company Successors. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as heretofore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.


(b)    Participant Successors. This Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees. The rights
under this Plan are personal in nature and neither the Company nor any
Participant shall, without the consent of the other, assign, transfer or
delegate any rights or obligations hereunder except as expressly provided in
this Section 11. Without limiting the generality of the foregoing, the
Participant’s right to receive a benefits hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section 11(b), the Company shall have no liability to pay any
amount so attempted to be assigned, transferred or delegated.


12.    Unfunded Plan Status. All payments pursuant to the Plan shall be made
from the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.


13.    Withholding. The Company will deduct and withhold from any amounts
payable under the Plan such federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.


14.    Notice. For the purpose of this Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when actually delivered or mailed by United States
registered mail, return receipt requested, postage prepaid,

9

--------------------------------------------------------------------------------



addressed to the corporate Secretary at the Company’s corporate headquarters
address, and to the Participant (at the last address of the Participant on the
Company’s books and records).


15.    Amendment and Termination.


(a)    Amendment. The Committee expressly reserves the right, at any time and
from time to time, without either the consent of or any prior notification to
Participants, to amend, suspend or terminate the Plan, in whole or in part.
Moreover, this Plan shall terminate with respect to any Participant
automatically and without further action or notice immediately prior to a
transaction that either constitutes a (i) “Change in Control” with respect to
that Participant as defined in the Scripps Senior Executive Change in Control
Plan, or its successor, provided that the Participant is covered by that plan at
the time of the transaction, or (ii) “Corporate Restructuring” with respect to
that Participant as defined in The E. W. Scripps Company Retention Plan for
General Managers and Publishers, or its successor, provided that the Participant
is covered by that plan at the time of the transaction.


(b)    Effect of Amendment or Termination. A proper amendment of this Plan
automatically shall effect a corresponding amendment to all Participants’ rights
hereunder. A proper termination of this Plan automatically shall effect a
termination of all Participants’ rights and benefits hereunder without further
action or notice; provided, however, no termination shall reduce or terminate
any Participant’s right to receive, or continue to receive, any benefits that
became payable prior to the date of such termination of the Plan.


16.    Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.


17.    Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


18.    Headings; Interpretation. Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.


19.    Section 409A. It is intended that the payments provided under Section 4
of this Plan shall be exempt from the application of the requirements of Section
409A. This Plan shall be construed, administered, and governed in a manner that
effects such intent, and the Committee shall not take any action that would be
inconsistent with such intent. Specifically, any taxable benefits or payments
provided under this Plan are intended to be separate payments that qualify for
the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the separation pay exceptions to Section 409A, to the maximum extent possible.
If none of these exceptions (or any other available exception) applies, then
notwithstanding anything contained herein to the contrary, and to the extent
required

10

--------------------------------------------------------------------------------



to comply with Section 409A, the payment shall be made on the first business day
of the seventh month following the Termination Date. To the extent that the
period during which a Participant’s Release must become effective and
irrevocable pursuant to Section 5 hereof begins in one calendar year and ends in
a second calendar year, any payments subject to Section 409A shall be made or
commence, to the extent required to comply with Section 409A, in the second
calendar year and after the Participant’s Release has become effective and
irrevocable in accordance with its terms. The payments and benefits provided
under this Plan may not be deferred, accelerated, extended, paid out or modified
in a manner that would result in the imposition of an additional tax under
Section 409A upon Participants. Although the Company will use its best efforts
to avoid the imposition of taxation, interest and penalties under Section 409A,
the tax treatment of the benefits provided under this Plan is not warranted or
guaranteed. Neither the Company, its Subsidiaries nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by a Participant (or any
other individual claiming a benefit through the Participant) as a result of this
Plan.
 





11

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF PARTICIPATION AGREEMENT


[Date]


Dear [Name]:


You have been selected to participate in The E. W. Scripps Company Executive
Severance Plan (the “Plan”), subject to your execution and return of this letter
agreement (this “Participation Agreement”) to The E. W. Scripps Company (the
“Company”).


For purposes of calculating any severance payments you may become entitled to
under Section 4 of the Plan, the following multiple will apply: Severance
Multiple – XX.


Note that the agreements you make by executing this Participation Agreement will
be enforceable against you, regardless of whether or not your employment
terminates in circumstances that entitle you to severance benefits under the
Plan. Nevertheless, you agree that your participation in the Plan (even if you
never become entitled to severance benefits pursuant to the Plan), as well as
your continued employment by the Company, each in and of itself and without the
other constitutes good and adequate consideration for the agreements you make in
this Participation Agreement.


By signing this Participation Agreement you specifically agree that you have
received and read the Plan and agree to be bound by its terms. The Plan is
incorporated into (made a part of) this Participation Agreement by this
reference. You acknowledge and agree that the Company has not made any promises
or representations to you concerning the Plan other than as set forth in the
Plan and this Participation Agreement.


Please note that you are not required to participate in the Plan, and may
decline participation in the Plan by not returning this Participation Agreement.
If you want to accept participation in the Plan, you must execute this
Participation Agreement and see that it is returned in person or via facsimile
to the Company’s Vice President, Benefits and Compensation and Corporate
Secretary at Julie.McGehee@scripps.com so that it is received no later than
[Date]. This Participation Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.


THE E. W. SCRIPPS COMPANY
ACCEPTED AND AGREED BY PARTICIPANT
 
 
By: __________________________________
Signed:_______________________________


Title: _________________________________
Dated:________________________________
 
 







